Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


  LUCIOUS BOYD,

         Petitioner,                         CASE NO. 16-cv-62555-DPG

  v.
  JULIE JONES,
  SECRETARY, FLORIDA DEP’T.
  OF CORRECTIONS, et al.,

        Respondents.
  ________________________________/

         PEITIONER’S POSTHEARING MEMORANDUM OF LAW IN SUPPORT
                  OF PETITION FOR WRIT OF HABEAS CORPUS

         COMES NOW THE PETITIONER, LUCIOUS BOYD, by and though the undersigned

  counsel, and herein submits this Memorandum of Law in support of federal habeas corpus relief.

  No claim or argument not explicitly addressed herein is waived or abandoned.

                              BRIEF PROCEDURAL HISTORY

         This memorandum of law in support of granting federal habeas corpus relief follows this

  Court’s July 3, 2018 Order Granting Evidentiary Hearing on Ground I of his Petition for Writ of

  Habeas Corpus (DE 37). This Court’s Order granted evidentiary development to undertake a de

  novo review of Mr. Boyd’s claim of juror misconduct and to conduct an appropriate McDonough

  [Power Equip. Corp. v. Greenwood, 464 U.S. 548, 556 (1984)] bias analysis. (DE 37 at 30). Mr.

  Boyd now submits this memorandum of law as directed by the Court’s ore tenus order at the close

  of the evidentiary hearing held on September 20, 2018 instructing counsel for both parties to

  submit simultaneous closing arguments within 45 days.
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 2 of 16



                            ARGUMENT IN SUPPORT OF GROUND I

         Clearly established federal law establishes that a juror’s concealment of information that

  should have been disclosed entitles a defendant to a new trial where the juror’s “failure to disclose

  the information denied the defendant of their right to an impartial jury.” McDonough Power Equip.

  Corp. v. Greenwood, 464 U.S. 548, 549 (1984). In order to obtain relief and a new trial from juror

  concealment of background information two requirements must be met: 1) the moving party must

  demonstrate that a juror failed to answer a material question during voir dire honestly, and 2) that

  a correct response would have been a valid basis for a cause challenge. Id. at 556. Although bias

  may not be simply assumed where a juror has been dishonest, “[a] juror’s dishonesty is strong

  indication of bias.” United States v. Carpa, 271 F.3d 962, 967 (11th Cir. 2001) (citing United States

  v. Perkins, 748 F.2d 1519, 1532 (11th Cir. 1984).” Moreover, “[l]ying about a factor as important

  (and easy to verify through public records) as felon status raises at least the inference that the juror

  had an undue desire to participate in a specific case, perhaps because of partiality.” United States

  v. Boney, 977 F.2d 624, 635 (D. C. Cir. 1992). A juror’s failure to disclose their status as a

  convicted felon during voir dire examination raises substantial questions about a juror’s possible

  bias. Id. at 634. That specter of bias is even greater when the information that goes undisclosed by

  the juror would lead to their disqualification. Id. at 635. Most significantly, in reviewing for

  potential bias courts have looked to whether the representation was deliberate as well as the nature

  of the juror’s criminal history. Froede v. Holland Ladder & Mfg, Co., 523 N.W. 849 (1994); see

  also People v. Miller, 759 N.W. 2d 85, 857 (2008).

         It is undisputed that Juror Striggles is a convicted felon who at the time of Mr. Boyd’s trial

  was disqualified from jury service in Florida. See Fla. Stat. § 40.013. In granting Mr. Boyd an

  evidentiary hearing on his claim of juror misconduct this Court recognized a felony conviction,



                                                     2
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 3 of 16



  disqualifying a person from jury service in Florida, would serve as a valid basis for a cause

  challenge and acknowledged that “the question is not whether a cause challenge would have been

  made but if there was a basis for one to have been made.” (DE 37 at 28)(emphasis added).

  Finding that the answers Juror Striggles gave during voir dire were material and not accurate, the

  Court further recognized the proper inquiry for de novo review centered not on whether, under the

  first element of McDonough, her answers during voir dire were deliberate or simply mistaken. (DE

  37 at 29). Thus, the focus of this Court’s review of the evidentiary hearing should rest on its

  determination as to the credibility of Juror Striggles’ testimony about her reason for failing to

  disclose material information regarding her prior criminal history which statutorily disqualified

  her from juror service. Striggles’ testimony at the evidentiary hearing and her answers provided

  during voir dire at trial, fail to support any finding other than her failure to disclose her extensive

  criminal history was deliberate.

         Striggles testimony at the evidentiary hearing regarding her criminal record was misleading

  and untruthful. Her answers varied throughout and she was less than credible on a number of

  points. Despite her confusion at times during the evidentiary hearing and her lack of memory, the

  deliberateness of Striggles failure to disclose the information about her prior criminal history was

  demonstrated by Striggles’ testimony at the evidentiary hearing. To be clear, Ms. Striggles was

  not confused when she was questioned during voir dire at Mr. Boyd’s trial. Even after admitting

  she was “stoned” for most of the trial, it did not cause her to misunderstand the trial court’s

  questions. (T. 38) 1. Striggles plainly stated that she did not think the medications she was taking

  affected her answers to the voir dire questions. (T. 38).




         1
           For reference purposes, citations to the transcript of the evidentiary hearing will be
  designated as “(T. ).”
                                                    3
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 4 of 16



         At the evidentiary hearing, Striggles was asked many times why she did not disclose her

  adult convictions during voir dire and while her responses varied, ultimately she “just didn’t do

  it.” When initially asked about her involvement with the criminal justice system, Striggles stated

  that it was “when I was kid” and that her involvement had begun when she was a teenager. (T. 13).

  When asked more directly, Striggles testified that she recalled being arrested for reporting a false

  bomb threat in 1979 when she was fifteen years old and accurately recalled she had made the false

  report because she “was trying to get out of school.” (T. 14). Striggles likewise confirmed that she

  had also been arrested for making threatening phone calls in 1980. (T. 14). When asked about her

  conviction in 1983 for making another false bomb report, Striggles denied the conviction and

  testified she believed that by that time she was in prison because she had violated probation and

  been sentenced by the judge in her case to a two-year sentence at a women’s correctional institute.

  (T. 14-15). Striggles then added, “Then I went to some prison out in God knows where and then I

  got out.” (T. 15). While Striggles stated that the prison sentence she received in 1988 “stood for

  her juvenile conviction,” this is belied by the fact that she knew she went to a women’s correctional

  facility and then years later an adult prison. In fact, Striggles’ criminal court records reflect that

  Striggles was sentenced in 1983 to Stepping Stones, a working half-way house for women. (DE

  33-7 at 54, 58). Although Striggles could not recall at the evidentiary hearing, her criminal court

  records reflect there was no revocation of community control or violation of probation on her 1979

  or 1980 juvenile cases, as they had been resolved. Id. In 1988, as the result of new charges,

  Striggles probation on the 1983 and intervening 1986 case was violated and she was sentenced to

  30 months in Florida State Prison. (DE 33-7 at 156, 199; DE 33-8 at 19). Having been committed

  to a women’s rehabilitation facility and later prison, it stretches logic that one actually believed

  that resulted from juvenile charges.



                                                    4
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 5 of 16



          Striggles’ testimony regarding her recollection of her prior felony convictions strains

  credulity. In Jackson v. State of Alabama State Tenure Com’n, the Eleventh Circuit addressed a

  factual scenario similar to that which is present here:

                 In some circumstances a juror may have forgotten about a
                 conviction or, more likely, not realized that her conviction was
                 covered by the question. That is not a reasonable possibility here.
                 This juror had been convicted in 1986 for murdering her child and
                 sentenced to fifteen years in an Alabama prison. She served three
                 years in prison and five years on probation. She could not have
                 forgotten that…Having spent three years in prison for murder, there
                 is no reasonable possibility that this juror could have honestly
                 doubted that she was covered by the question.”

  405 F.3d 1276, 1289 (2005). Similar to the juror in Jackson, Striggles was sentenced to and served

  time in an adult correctional facility. Striggles testified at the hearing that she had once been

  incarcerated at an adult correctional facility for a “couple of months.” (T. 20). 2 She offered that

  information at the evidentiary hearing on her own accord and without prompting. Questionably,

  however, when asked about her prior criminal history at trial during voir dire she failed to disclose

  that same information to the court and the attorneys. Given that she had spent time in prison, there

  is no reasonable basis to conclude that she honestly doubted that she was charged, convicted and

  sentenced as an adult and that those charges were likewise covered by the question posed by the

  trial court.

          Striggles’ statements that she did not understand the difference between her juvenile cases

  and her adult cases is further undermined by her contradictory explanation in this regard to the




          2
           Strangely, she stated that her incarceration had ended when her “mom got [her] out.” (T.
  20). Asked what she meant by that statement Striggles confusingly testified that her mother “got
  her out” because she “wasn’t involved with the gun part. It was—the gun wasn’t mine. My sister
  ended up telling my mom the truth and my mom believed her because I [was] (sic) innocent the
  whole time. I got violated because of a gun that belonged to my sister.” (T. 20). No further
  explanation was forthcoming from Striggles.
                                                    5
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 6 of 16



  Court. When asked to explain what she meant by her statement that her felony convictions

  “stemmed from that or stood from that” (T. 39), Striggles replied:

                 Stuff I did as a juvenile, I continued to do it because I wasn’t getting
                 in much trouble but then when they sentenced me to prison, I
                 stopped.

  Striggles’ explanation indicates that she engaged in the same behaviors even as an adult,

  recognizing a point where she was no longer a juvenile, but did the same behaviors anyway

  because she was not getting in trouble. When asked during voir dire when she was involved with

  the criminal justice system, Striggles responded “As a juvenile.” (DE 30-5 at 29) She did not

  respond that she was a kid or that she was young, as most who are unfamiliar with the system

  might. The trial court confirmed “[s]o your involvement with the system was as a juvenile?” Id.

  To which she affirmed. Yet, she did not reside in a women’s half-way house as a juvenile and she

  was not sentenced to 30 months in prison as a juvenile; that simply is not something you are

  mistaken about. For Striggles to say that at the time of trial she did not understand the difference

  between her juvenile convictions and her adult felony convictions, is simply not credible. Also,

  the fact remains Striggles failed to accurately report any of her involvement with the criminal

  justice system during voir dire merely acquiescing to the trial court’s questions and “guess[ing]”

  she had gotten over it. Id. at 29-30.

         Following her review of the transcripts from voir dire, Striggles indicated that she likewise

  told the trial court that her experience had been as a juvenile. (T. 19). She further confirmed that

  she even recalled the trial court had clarified with her whether that involvement was in fact when

  she was only a juvenile. (T. 19). However, when next questioned as to her age during her adult

  felony convictions in 1983, 1986 and 1988, and asked whether there was a reason why she had not

  informed the trial court about the adult convictions, Striggles’ flatly responded “No, probably



                                                    6
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 7 of 16



  because I didn’t think about.” (T. 19). She agreed that she only felt it necessary to inform the court

  of her juvenile convictions and could not provide any reason as to why she did not disclose her

  adult felony convictions. (T. 19-20). Again, Striggles was not completely forthcoming about

  during voir dire about her juvenile convictions either.

         Striggles was also asked by this Court as to why she failed to disclose her prior criminal

  history. Twice Striggles answered “No reason. I just didn’t” and “I just didn’t bring it up.” (T. 38-

  39). Although Striggles indicated to the Court that she did not “intentionally lie,” when given the

  chance to explain that she perhaps misunderstood, she clearly replied “I just didn’t bring it up.”

  (T. 39). Although Striggles protested “Nobody brought it up. I didn’t bring it up. They didn’t bring

  it up, so I didn’t say anything about it” (T. 40), “they” did bring it up when she was asked about

  her involvement with the criminal justice system. Furthermore, Striggles assertion that “they didn’t

  bring it up” would indicate she was aware at the time of being questioned that there was

  information she was not disclosing. Striggles responses to the Court confirm that the reasoning

  behind her failure to disclose that information was not the result of her being mistaken about what

  she was being asked or uncertainty of what the question covered; it was because she chose not to.

  That testimony establishes that Striggles failure to disclose the full extent of her criminal history

  was indisputably a deliberate decision on her behalf. Further, her deliberate misrepresentation of

  her criminal history without any countervailing evidence satisfactorily explaining her reasoning

  for the omissions supports the conclusion that it was knowing and intentional.

         Striggles’ answers establish that her failure to disclose the full extent of her prior criminal

  history was not inadvertent or a scenario where she had been “mistaken but honest.” McDonough,

  464 U.S at 548. Her answers to this Court’s questions were telling and strike directly at the heart

  of the credibility of her entire evidentiary hearing testimony. Striggles failed to disclose the extent



                                                    7
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 8 of 16



  of her criminal history during voir dire despite understanding the question posed to her regarding

  her involvement with the criminal justice system. And rather than provide a reason for the non-

  disclosure, Striggles made inconsistent statements that her adult charges “stood for her juvenile

  conviction” (T. 16), that she “didn’t think about it,” but agreeing that she “only felt it necessary to

  talk about her juvenile convictions” (T. 19) or explaining “[n]o reason, I just didn’t.” (T. 38).

  Further, Striggles understood she was being asked at voir dire to provide “any affiliations with the

  criminal justice system” (T. 38) yet, she claimed she didn’t bring up her adult convictions because

  “they didn’t bring it up.” (T. 40). In a most telling moment, Striggles responded to the State that

  even if she had been aware that her felony convictions would relieve her of jury duty, she still

  would not have told the judge. (T. 40). The evidence demonstrating Striggles knew her prior

  criminal history was relevant at voir dire, in conjunction with the numerous inconsistencies in her

  testimony at the evidentiary hearing, all point to deliberate concealment. See English v. Berghuis,

  900 F. 3d 804, 817-18 (6th Cir. 2018) (evidence that juror would have known that her past history

  of sexual abuse was relevant at voir dire and striking inconsistencies in her account at the

  evidentiary hearing with respect to the non-disclosure all point to deliberate concealment). Given

  her deliberate and intentional failure to disclose material information related to felony convictions

  which served as a valid basis for her disqualification for cause, her inclusion on Mr. Boyd’s jury

  denied him his right to a fair and impartial jury under the Sixth Amendment. See McDonough, 464

  U.S. at 556.

         During cross examination the State also questioned Striggles as to whether she deliberated

  fairly, rendering an impartial verdict based on the facts presented at trial. (T. 35-36). The State

  asked Striggles whether her convictions in 1983, 1986, and 1988 had any effect on her ability to

  be fair and impartial. Striggles responded that it hadn’t. (T. 36). While Striggles agreed with the



                                                    8
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 9 of 16



  State that she deliberated fairly and impartially (T. 35-36), this is not a relevant consideration under

  clearly established law. Rather, Mr. Boyd does not have to show that Striggles did not deliberate

  fairly and impartially if he can show that she failed to answer a material question honestly and that

  her response would have been a valid basis for a cause challenge. See McDonough, 464 U.S. at

  556. This Court acknowledged the same in its order granting the evidentiary hearing. (DE 37 at

  27). The issue before this Court is not whether Striggles’ prior criminal felony convictions

  prevented her from rendering an impartial verdict. Furthermore, “[a] finding of ‘sincerity’ is not

  the same as a finding that the juror was unbiased. A juror may not conceal material facts

  disqualifying h[er] simply because [s]he sincerely believes [s]he can be fair in spite of them.”

  English v. Berghuis, 900 F.3d 804, 815–16 (6th Cir. 2018)(internal citations omitted); see also In

  re Hitchings, 6 Cal. 4th 97, 120, 860 P.2d 466, 479 (1993)(when a juror conceals material

  information on voir dire, “that information establish[es] substantial grounds for inferring that [the

  juror] was biased ... despite ... protestations to the contrary.”).

          To the extent the State presented Dr. Ongley, one of the two trial attorneys for Mr. Boyd,

  his testimony as to strategy and whether he in fact would have raised a cause challenge to Striggles

  was irrelevant. To be certain, the question pursuant to McDonough is not whether a cause challenge

  would have been made, but whether there is a valid basis for a cause challenge. It has already been

  determined by this Court that a juror who is a convicted felon is disqualified from jury service,

  therefore a valid basis for a cause challenge exists. As undersigned counsel noted in her objection

  to this Court prior to his testimony, Dr. Ongley’s testimony was not relevant or material to the

  issue for which this Court had granted an evidentiary hearing. Nonetheless, Dr. Ongly confirmed

  that a convicted felon is statutorily disqualified from jury service and that status would be a valid




                                                      9
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 10 of 16



   basis for cause. (T. 58). Dr. Ongley even believed that a defense attorney would “probably have

   an ethical obligation to notify the Court.” (T. 65).

          Yet another critical factor in considering Striggles’ failure to disclose her prior criminal

   history is the nature of the crimes for which she was convicted. See Froede v. Holland Ladder &

   Mfg. Co., 523 N.W. 2d 849 (1994) (Michigan Court of Appeals finding that defendant had

   established actual prejudice where juror at issue had deliberately misrepresented her criminal

   history and had been previously convicted of hiring an assassin to kill a drug informant who had

   agreed to testify against the juror’s notorious ex-husband drug kingpin). Here, Striggles deliberate

   misrepresentation, considered along with the basis for her felony convictions, two of which were

   felonies for crimes of dishonesty for making false bomb reports, must be taken into account. 3 The

   juror disqualification statute itself specifically delineates crimes of dishonesty, mentioning by

   name bribery, forgery, perjury and larceny. Fla. Stat. Ann. § 40.013 (West). Additionally, this was

   not simply a one-time event that was quickly resolved. Striggles’ history is quite extensive,

   involving undergoing psychological evaluation, being admitted to treatment programs and

   ultimately being sentenced to a prison term. Her criminal record spans almost ten years, and

   involves convictions in two states. Given the nature of her convictions, coupled with both the

   statutory prohibition on felons convicted of crimes of dishonesty from serving on a jury and the

   fact that she lied during voir dire, there is ample evidence in the record challenging Striggles

   capacity to render a fair and impartial verdict and follow the instructions and law as provided by

   the court. Striggles’ repeated felony convictions for crimes of dishonesty raise serious and

   substantial questions about her credibility. Striggles’ service on Petitioner’s jury, in light of the

   fact of her statutory disqualification from service and the nature of her crimes of dishonesty,



          3
              It should be noted that Striggles 1979 adjudication was also for false report of a bomb.
                                                     10
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 11 of 16



   considered with the deliberateness of her concealment, establish bias and undermine confidence

   in the reliability of his capital trial.

           This is also not an instance where the record can support a finding that Striggles believed

   to be acting in good faith because she believed her civil rights had been restored. Cf. United States

   v. Humphreys, 982 F.2d 254, 261 (8th Cir. 1992). The records presented in postconviction establish

   that Striggles did not have her civil rights restored until 2008, roughly 6 years after her jury service.

   Moreover, when asked at the evidentiary hearing about whether she had sought to have her civil

   rights restored at any time since her felony convictions, Striggles was able to promptly reply that

   she had not done so until 2008. (T. 33). Her testimony at the evidentiary hearing made it clear she

   was well aware of the impact which her felony convictions had on her loss of civil rights, the time

   period in which they had been lost, and the significance of having those rights restored. Thus, any

   suggestion that her failure to disclose her prior felony convictions could have been a result of a

   misunderstanding as to the status of her civil rights is refuted by the record.

           Striggles testimony at the evidentiary hearing also establishes that she failed to disclose

   additional material information during voir dire. These untruthful answers matter for purposes of

   this Court’s review not only because they strengthen the fact that her failure to disclose her entire

   criminal history was deliberate, but because they strike directly at the heart of her credibility.

   Significantly, Striggles initially revealed: “[F]irst of all, I should have never been picked. It’s like

   I told them, my cousin is married to her brother.” 4 (T. 11). But Striggles never told anyone during




           4
             With respect to Striggles’ testimony at the evidentiary hearing regarding her previously
   undisclosed familial relations to the Boyd family, along with other additional previously
   undisclosed information which she provided, Mr. Boyd does not raise arguments as to any
   independent and/or additional claim(s) for juror misconduct in this memorandum of law as it is
   not the issue upon which this Court granted evidentiary development. However, by not doing so
   Mr. Boyd is neither waiving nor abandoning any such claim(s).
                                                      11
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 12 of 16



   voir dire that she had a familial connection to the Boyd family. Striggles also never told anyone

   that after the voir dire proceedings began, she spoke to her mother about the case, learning that

   Lucious Boyd was James Boyd’s son and Striggles’ cousin is married to Mr. Boyd’s brother and

   they live in Atlanta. (T. 31).

           Furthermore, when asked about her answers during voir dire regarding her prior knowledge

   of the case Striggles again gave answers which were both evasive and untruthful. Initially,

   Striggles testified that she believed her answers during voir dire would have been that she didn’t

   know anything about the case because she had learned about it until she got to court. (T. 28). Yet,

   when confronted with the fact that the record from voir dire reflected she had indicated prior

   knowledge of the case, Striggles’ responses changed. Striggles testified that she and her family

   knew of the Boyd family and talked about them back at the time of trial as well as even still

   currently. (T. 28). After reviewing the portion of the transcript where she had indicated her prior

   knowledge of the case, Striggles’ stated, “Okay. So, I heard about it. I mean everybody heard about

   it. Even my neighbors heard about it. They found the body in Oakland Park. I didn’t know it was

   related to the guy I was on the jury for.” (T. 29-30). Striggles further testified that the crime had

   even occurred right by her house at the time. (T. 30). None of these facts were disclosed by

   Striggles when asked during voir dire. Further evidence of her dishonesty, substantiates her

   deliberateness in failing to honestly answer the question regarding her involvement with the

   criminal justice system.

           During voir dire when asked about where she lived, Striggles indicated that despite living

   in Fort Lauderdale on and off for thirty years, she was a “military brat” and was “from

   everywhere.” (DE 30-5 at 29). Initially, she also reiterated the same response at the evidentiary

   hearing. (T. 23). However, when asked about the various locations where she had actually lived



                                                    12
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 13 of 16



   and how long she had resided there, she once again prevaricated and was evasive. Striggles

   testified that she had been to Paris, Philadelphia, Germany, Georgia, and New York. (T. 23-24).

   Pressed with the question of whether she had actually lived at any of those places, Striggles

   testified “Sometimes. Sometimes we just took vacation and he just took us on bases.” (T. 26).

   When then asked if she understood the difference between going on vacation to somewhere as

   opposed to moving there to live, i.e. “being a military brat”, Striggles testified, “I know the

   difference between vacation and being a military brat. I know the difference.” (T. 26). Her answers

   during voir dire and at the evidentiary hearing are misleading and contradicted by her criminal

   court records. In fact, her father reported her residential history as having been born and raised in

   Fort Lauderdale, Florida and having resided at the same address with her parents at least until

   1983. (DE 33-7 at 125) When asked about the contradiction, she agreed she resided at two

   addresses in Broward County (T. 25) and responded to the Court that she attended school

   exclusively in Broward County (T. 26). Her failure to acknowledge this point further reflects yet

   another instance in which her inability to be truthful, even in the face of acknowledging she

   understood the difference, raises serious doubts as to her credibility and as to her honesty during

   voir dire.

           The extent to which Striggles’ testimony at the evidentiary hearing lacked credibility is

   most evident in one exchange between her and the State during cross examination:

           State: Ms. Striggles, if somebody had told you you don’t have to serve on Lucious Boyd’s
                  case if all you have to do is tell the Court you have been convicted of a felony,
                  would you tell the judge?
           Striggles: No
   (T. 40). Striggles bizarre response to the State’s question was prototypical of the abrupt and

   dismissive answers she provided throughout both voir dire and at the evidentiary hearing. Most

   significantly, it demonstrated that she would even testify to her own detriment if the alternative

                                                    13
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 14 of 16



   meant having to truthfully answer to the Court she was a convicted felon. In sum, it was

   emblematic of the majority of her responses throughout the evidentiary hearing during which she

   repeatedly failed to provide any kind of straight answers.

           Even in the most favorable light, Striggles testimony is baffling. Her answers were often

   contradictory, elusively vague, and at other times disengaged. Repeatedly when pressed for

   answers on particulars as to her criminal history, Striggles vacillated between being able to recall

   detailed specifics such as judges names, time periods, and charges, to other instances in which she

   not only denied having been convicted of an offense but also failed to remember whether she was

   either a juvenile or adult when they occurred. In certain instances, which she was provided

   evidence of dates and times delineating facts as to her age and the time period at which she was

   convicted of certain offenses, she merely responded “Ok” with nothing more. Her failure to either

   engage with the questions posed by defense counsel or acknowledge the facts established in the

   certified court records renders her testimony entirely incredible.

          Above all, the purpose of this Court’s granting evidentiary development was to determine

   one central question: whether Juror Striggles deliberately provided untruthful answers during voir

   dire about her prior criminal history of felony convictions. When juxtaposing her inconsistent

   answers provided during the evidentiary hearing with those given during voir dire at trial, her

   answers were untruthful and her failure to disclose the extent of her felony convictions was

   deliberate and intentional. Striggles made a deliberate choice to withhold her multiple adult felony

   convictions and minimizing her juvenile involvement with the criminal justice system upon

   questioning by the court. In short, she didn’t disclose the information because, as she testified at

   the evidentiary hearing, she “just didn’t do it.” Given that fact, the only outcome which this Court

   can reach is that her deliberate failure to disclose information which resulted in the inclusion of a



                                                    14
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 15 of 16



   statutorily disqualified felon juror on Mr. Boyd’s jury was a structural error which biased Mr.

   Boyd and rendered his capital trial fundamentally unfair.

                                            CONCLUSION

           For the above stated reasons, and the reasons set forth in Petitioner’s Petition for Writ of

   Habeas Corpus and Reply to Respondents’ Answer to Petition for Writ Of Habeas Corpus, the

   Petitioner, Lucious Boyd, moves the Court to issue a writ of habeas corpus granting relief in this

   case.

                                                 Respectfully submitted,

                                                /s/ Suzanne Keffer
                                                SUZANNE KEFFER
                                                Chief Assistant CCRC-South
                                                Florida Bar No. 0150177

                                                /s/ Scott Gavin
                                                SCOTT GAVIN
                                                Staff Attorney
                                                Florida Bar No. 0058651

                                                Office of the Capital Collateral Regional Counsel-
                                                South
                                                1 East Broward Boulevard, Suite 444
                                                Fort Lauderdale, Florida 33301
                                                Tel. (954) 713-1284
                                                keffers@ccsr.state.fl.us
                                                gavins@ccsr.state.fl.us

                                                COUNSEL FOR MR. BOYD




                                                   15
Case 0:16-cv-62555-DPG Document 48 Entered on FLSD Docket 11/05/2018 Page 16 of 16



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 5th day of November, 2018, I electronically filed the

   foregoing with the Clerk of Court by using the CM/ECF system which will send a notice of

   electronic filing to counsel for the Respondent.


                                                /s/ Suzanne Keffer
                                                Suzanne Keffer
                                                Counsel for Mr. Boyd




                                                      16
